UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7001


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MOSHIN RAZA,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:15-cr-00118-CMH-1)


Submitted: September 24, 2021                                     Decided: October 7, 2021


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Burnham, BURNHAM & GOROKHOV PLLC, Washington, D.C., for Appellant.
G. Zachary Terwilliger, United States Attorney, Jack Hanly, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mohsin Raza appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. However, after the district

court’s order, Raza was released from prison. Accordingly, we dismiss the appeal as moot.

See United States v. Springer, 715 F.3d 535, 540 (4th Cir. 2013) (“Mootness is a

jurisdictional question and thus may be raised sua sponte by a federal court at any stage of

proceedings.”). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2